DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 

Election/Restrictions
Newly submitted claims 11-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are drawn to an analysis system (G01N27/44721 and/or G01N27/44769) while the previously examined claims are drawn to a method (C12Q1/6809 and/or G01N33/721). A search burden exists because: the inventions have acquired separate statuses in the art in view of their different statutory categories; the inventions have acquired separate statuses in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; the . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 103 are necessitated for new claims 9-10. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 2016/0077053 A1) in view of Mammen et al. (M Mammen, IJ Colton, Ito et al. (US 5,436,166 A). 
Regarding claim 1, Onuma discloses an analysis method for analyzing a sample using capillary electrophoresis by applying a voltage to a sample solution introduced in a micro flow path (method for analyzing a sample using capillary electrophoresis including an electrophoresis step of performing electrophoresis in the capillary tube by applying a voltage [Paras. 0008, 0048]), performing separation analysis for a first component and a second component contained in the sample solution (separation analysis of hemoglobin components including s-HbA1c (“first”) and 1-HbA1c (“second”) components [Paras. 0075-0077; Fig. 14]), and measuring an optical measurement value at a predetermined measurement position in the micro flow path corresponding to an elapsed time after a start of measurement (emission of light from the light source 41 is started and the absorbance is measured by the detector 5 wherein the absorbance is measured at a slit 44 “predetermined measurement position in the micro flow path” corresponding to the period of time elapsed after the start of voltage application from the electrode 31 [Paras. 0047, 0069; Fig. 1]), the analysis method comprising: 
a waveform forming step of forming a waveform related to the optical measurement value corresponding to the elapsed time since the start of measurement (the measured light absorbance is subjected to arithmetic processing so that an electrophoretogram is obtained [Para. 0069; Figs. 14-15]);
a waveform feature specification step of specifying a first waveform peak corresponding to the first component and a second waveform peak corresponding to the second component (the component ratio and the like in the mixed sample Sm are obtained by calculating the peak height or a peak area of this electrophoretogram wherein the waveform peaks for the s-HbA1c “first component” and 1-HbA1c “second component” are formed [Paras. 0069, 0077; Figs. 14-15]); and
a component identification step of identifying the first component and the second component based on 
Onuma further discloses wherein there is a clearly-defined boundary (“interface”) that forms between the sample and the electrophoretic liquid that is clearly shown in Figs. 14-15 [Paras. 0015, 0067, 0077, 0079; Figs. 14-15]. 
Onuma is silent, however, on the analysis of the boundary/interface time and thus fails to expressly disclose “an interface detection step of determining an interface detection time based on the optical measurement value when an interface between the sample solution and a migration liquid reaches the predetermined measurement position in the micro flow path” and wherein the component identification step is based upon the elapsed time of each of the waveform features “from the interface detection time”. 
Mammen discloses an analysis technique for analyzing electrophoretic data wherein the spectrum is analyzed such that the electroosmotic flow peak is determined as a reference point wherein the analytes are monitored by comparison of the analyte peaks at various concentrations to the EO flow reference peak [Pg. 2167, Para. 3; Fig. 2]. Mammen further teaches that overlaying of the EO flow reference/marker peak and comparison of relative values of the remaining peaks, allows for direct comparison of the raw spectrum even when there are changes in electroosmotic flow which would otherwise effect the elution time [Pg. 2167, Para. 3; Fig. 2; Conclusions]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method of Onuma such that the boundary/interface peak observed in Figs. 14-15 is actually measured and the analyte peaks are measured relative to the boundary/interface peak because Mammen teaches that such method is known in the art of electrophoretic data analysis and offers the benefits of allowing for direct comparison of the raw spectrum and analysis of individual peaks even when there are changes in electroosmotic flow which would otherwise effect the elution time [Pg. 2157, Para. 3; Fig. 2; Conclusions]. 
Modified Onuma discloses the identification of the components by determining the elapsed time from the interface to the elution time, as outlined previously. Onuma and Mammen are silent on determining a ratio of peak elution times and thus fails to expressly teach wherein the component identification step of identifying the first component and the second component based on a “ratio” of the first and second elution times relative to the respective interface peak time. 
Ito discloses a method for performing chromatography analysis of analyte peaks in an unknown sample [title; abstract] wherein constituent peaks are related to one another by the ratio of the retention times of the peaks [Col. 5:25-27]. Ito further teaches that the ratio of the peak retention times can be used to determine if the system is balanced wherein the balance system allows for separation of the constituent peaks without overlap [Col. 5:25-50; Tables 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onuma such that the peaks are identified based on a ratio of the peak elution times, relative to the interface time, because Ito teaches that individual peaks can be correlated by comparing the ratios of the retention times and that such ratio determination has the additional benefit of ensuring a balanced system whereby the peaks are properly separated from one another [Ito, Col. 5:25-50; tables 1-3]. Furthermore, one skilled in the art would appreciate that forming a ratio of the retention times rather than simply using the retention times is an obvious and predictable step that amounts to nothing more than mere mathematical manipulation of the retention times. Such ratio determination is a simple mathematical relationship between two peaks that would have been obvious to 
Regarding claim 2, Onuma, as modified by Mammen above, further discloses wherein, in the interface detection step, the interface detection time is determined based on a change in the optical measurement value when the interface reaches the predetermined measurement position (the boundary/interface of Onuma is recorded as a change in the light absorbance as measured by the detector at the slit 44 [see Figs. 1 and 14-15]; Mammen further teaches wherein the interface time is selected based upon the change in the absorbance value when the EO flow reaches the detector and is recorded as an absorbance peak [see Fig. 2]). 
Regarding claim 3, Onuma further discloses wherein the optical measurement value is an optical absorbance ([Paras. 0049-0050]).
Regarding claim 4, Onuma further discloses wherein the first waveform peak is a maximum waveform peak with a greatest area in the waveform, and in the component identification step, the first component is identified based on a comparison of the maximum peak detection time, which is an elapsed time corresponding to the maximum waveform peak to the interface detection time (Onuma teaches the analysis of a largest peak s-HbA1c of the three analysis components “first waveform peak” wherein the peak s-HbA1c has the greatest area in the waveform [Onuma Para. 0077; Fig. 14; Note: the three components of Fig. 14 are the peaks of interest and thus the “waveform” is interpreted as the waveform of these three components. However, assuming arguendo that the entire plot of Fig. 14 is considered the “waveform” it would have been obvious 
Regarding claim 5, Onuma further discloses wherein the second waveform peak is a peak with a second greatest area in the waveform (a second waveform peak 1-HbA1c has a second greatest area [Onuma Para. 0077; Fig. 14; Note: the three components of Fig. 14 are the peaks of interest and thus the “waveform” is interpreted as the waveform of these three components. However, assuming arguendo that the entire plot of Fig. 14 is considered the “waveform” it would have been obvious to have excluded the data >22 sec from the analysis as these peaks are not used for analysis and such modification would necessarily create the “second greatest area” of claim 5]). 
Regarding claim 7, Onuma further discloses wherein the sample solution is a solution containing blood, and the first component and the second component are hemoglobin (the sample solution is blood, wherein s-HbA1c is the “first component” and 1-HbA1c is the “second component” [Paras. 0037-0038, 0069, 0077]). 
Regarding claim 8
Regarding claim 9, modified Onuma further discloses wherein, in the component identification step, the second component is identified based on a comparison of a second peak detection time, which is an elapsed time corresponding to the second waveform peak, to the interface detection time (Onuma teaches wherein the “first component” s-HbA1c and the “second component” 1-HbA1c are identified based upon their migration times and Onuma, as modified by Mammen above, teaches wherein the identification is based upon the detection time relative to the interface detection time [see Onuma Figs. 14-15, Mammen Fig. 2, and the rejection of claim 1 above].
Regarding claim 10, modified Onuma further discloses wherein, in the component identification step, the first and second components are identified based on a ratio of a difference between the maximum peak detection time and the interface detection time, to a difference between the second peak detection time and the interface detection time (as explained in the rejection of Fig. 4 above, the “maximum peak” is interpreted as the s-HbA1c peak and the “second peak detection time” is interpreted as the 1-HbA1c peak [Onuma Fig. 14, see rejection of claims 4-5]. Onuma, in view of Mammen teaches wherein it is obvious to identify the peaks based upon their detection time relative to the interface [Mammen Fig. 2, Conclusions] and Ito teaches wherein it is obvious to identify the individual peaks based upon a ratio of their elution times by comparing the ratios of the retention times because such ratio determination has the additional benefit of ensuring a balanced system whereby the peaks are properly separated from one another [Ito, Col. 5:25-50; tables 1-3]).


Response to Arguments
Applicant's arguments/amendments filed 03/22/2021 with respect to the objections to the claims have been considered and are persuasive. The objections to the claims have been withdrawn due to the amendments, remedying the issues moot. 
Applicant’s arguments, see Remarks Pg. 6-8, filed 03/22/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 7 that “In Mammen, electropherograms are obtained by an electrophoresis in which a sample, to which electrically neutral mesityl oxide has been added as an index of an electroosmotic flow (EOF), is introduced to a capillary tube filled with a buffer as an electrophoresis liquid. Then, a detection time of an analysis peak is observed based on a peak of the mesityl oxide added to the sample. See lines 27-31, right column, page 2167 of Mammen. As is the case in Onuma, a boundary exists between the sample and the electrophoresis liquid in Mammen. However, the interface/boundary detection time is obtained based not on a peak derived from the interface/boundary, but on the peak of mesityl oxide intentionally added to the sample. Therefore, Mammen neither discloses nor suggests that the interface detection time is obtained based on the boundary peak or the optical measurement value when an interface between the sample solution and a migration liquid reaches the predetermined measurement position in the micro flow path, as claimed. 
Examiner’s Response #1
Examiner respectfully disagrees. This argument has been previously provided and addressed in the final rejection mailed 11/24/2020 and provided below for clarity of the record. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined previously, Mammen teaches that the electroosmotic flow peak is determined as a reference point wherein the analytes are monitored by comparison of the analyte peaks at various concentrations to the EO flow reference peak [Pg. 2167, Para. 3; Fig. 2]. Mammen further teaches that overlaying of the EO flow reference/marker peak and comparison of relative values of the remaining peaks, allows for direct comparison of the raw spectrum even when there are changes in electroosmotic flow which would otherwise effect the elution time [Pg. 2167, Para. 3; Fig. 2; Conclusions]). Onuma discloses wherein there is a clearly-defined boundary (“interface”) that forms between the sample and the electrophoretic liquid that is clearly shown in Figs. 14-15 [Paras. 0015, 0067, 0077, 0079; Figs. 14-15]. One skilled in the art, in light of the teachings of Mammen, would be motivated to modify the method of Onuma, which already discloses the presence of a clearly defined electroosmotic interface/boundary peak as shown in Fig. 14-15, to reference the analyte peaks to this interface/boundary peak to provide the benefits taught by Mammen, 

Applicant’s Argument #2
Applicant argues on Pg. 7 that “Therefore, Ito neither discloses nor suggests that the retention time or the interface detection time is obtained based on the boundary peak or the optical measurement value when an interface between the sample solution and a migration liquid reaches the predetermined measurement position in the micro flow path, as claimed”. 
Examiner's Response #2
Ito was not relied upon for the teaching of the detection time being referenced relative to the interface time and thus this argument is moot. 

Applicant’s Argument #3
Applicant argues on Pg. 8 that “The Examiner acknowledges that Onuma and Mammen are silent on determining a ratio of peak elution times and thus fail to expressly teach the component identification step, but relies upon Ito as allegedly teaching that claim feature. See Pages 7, 8 of the office action. However, Ito describes observing a ratio of the elapsed time from the time point at which the eluent is fed to the pre-column to the time point at which one analysis peak is detected, with respect to the elapsed time from the time point at 
Examiner's Response #3
Examiner respectively disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner agrees that Ito by itself does not teach referencing the peaks of interest relative to the interface/boundary peak. However, one cannot show nonobviousness by attacking Ito individually where the rejection of record is based upon the combination of Onuma, Mammen and Ito. Specifically, Onuma in view of Mammen teach wherein it is obvious to reference the peaks of interest relative to the interface/boundary peak. Ito was relied upon only for the teaching of identifying the peaks using a ratio of the detection times. As outlined in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Onuma such that the peaks are identified based on a ratio of the peak 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA L ALLEN/Examiner, Art Unit 1795